Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 1 of 31




                    EXHIBIT 14
  Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 2 of 31


JUDDCIAL ADMINISTRATION
Date Received:,                                                                1. The Defendants
                                                                               2. Andrew J.Childe
                                                                               3. First Affidavit
Time Received:,              Drtl
                                                                               4. Exhibit AC-1
      -------- -—           7                                                  5. 9 April 2020



 IN THE GRAND COURT OF THE CAYMAN ISLANDS
 FINANCIAL SERVICES DIVISION

                                                                CAUSE NO. 235 OF 2019 (RJP)


 IN THE MATTER OF THE APPLICATION FOR INFORMATION UNDER SECTION 22 OF
 THE EXEMPTED LIMITED PARTNERSHIP LAW (2018 REVISION)

 BETWEEN:
                          (1) GULF INVESTMENT CORPORATION
               (2) GENERAL RETIREMENT AND SOCIAL INSURANCE AUTHORITY
                                                                PLAINTIFFS
 AND:
                                (1) THE PORT FUND L.P.
                                (2) PORT LINK GP LTD.
                                                                                   DEFENDANTS


                          FIRST AFFIDAVIT OF ANDREW JOSEPH CHILDE



 I, ANDREW JOSEPH CHILDE, of FFP (Directors) Limited, 2nd Floor, Harbour Centre, 42
 North Church Street, George Town, Grand Cayman, Cayman Islands, being duly sworn
 MAKE OATH AND SAY as follows:

 Introduction

 1.      I am one of the Directors of Port Link GP Ltd. (the "GP"), which acts as the general
         partner of The Port Fund L.P. (the "Fund"). I am duly authorised to swear this Affidavit
         on behalf of the GP and the Fund (together, the "Defendants").

 2.      I make this Affidavit in support of the Defendants' opposition to the application filed by
         Gulf Investment Corporation (the "First Plaintiff) and General Retirement and Social
         Insurance Authority (the "Second Plaintiff and together with the First Plaintiff, the
         "Plaintiffs") for information from the Defendants pursuant to Section 22 of the
         Exempted Limited Partnership Law (2018 Revision) (the "ELP Law") in respect of the
         Fund (the "S.22 Proceedings").




                                                 1




 9859033.6 T5138.D08984
 Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 3 of 31




3.      On 26 November 2019, Bader Abdulmohsen El-Jeaan ("Mr El-Jeaan"), a Senior
         Partner of Meysan Partners who acts as Kuwaiti legal counsel to the Plaintiffs, swore
        an affidavit in support of the First Plaintiffs request for information in the S.22
         Proceedings ("El-Jeaan 1") with its respective exhibit ("BAE1")1. In paragraph 29 (a)
        to (u) of El-Jeaan 1, the First Plaintiff has set out its extensive requests for information
        and documentation to be provided by the Defendants (the "Plaintiffs' Information
        Requests").

4.      On 21 January 2020, Mr El-Jeaan swore a second affidavit in support of an application
        by the Second Plaintiff to be joined as an additional plaintiff in the S.22 Proceedings
        ("El-Jeaan 2 ').

5.      This Affidavit will, broadly speaking, deal with the following key issues:

        (a)      the background to the S.22 Proceedings (paragraphs 10 to 39);

        (b)      the disclosure provided by the Defendants to date and responses to the
                 Plaintiffs' Information Requests, including requests which do not fall within
                 Section 22 of the ELP Law or the terms of the LPA (as defined below)
                 (paragraphs 40 to 68);

        (c)      the CIDL Application (as defined below) (paragraphs 69 to 71);

        (d)      the Defendants' response to El-Jeaan 2 (paragraphs 72 to 73); and

        (e)      the misleading and inaccurate statements made in El-Jeaan 1 (paragraphs 74
                 to 100);

6.      Produced to me at the time of swearing this Affidavit and marked "AC-1" is a bundle
        of true copy documents referred to in this Affidavit. A reference to a tab and page
        number in this Affidavit is a reference to the corresponding tab and page number of
        the exhibit. Where documents have been exhibited to El-Jeaan 1 and referred to
        herein, I have not included such documents in AC-1 but have instead referred to such
        documents as they appear within the exhibit to El-Jeaan 1.

7.      Save where othen/vise indicated, the matters to which I depose are within my own
        knowledge acquired by me in the above capacities, except where I state that I am



1 A reference in this affidavit to BAE1/XXX is a reference to the tab number under which a specific
document is located within BAE1.

                                                 2




9859033.6 T5138.D08984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 4 of 31




        relying on information from others. The content of this Affidavit is true to the best of
        my knowledge, information and belief.

8.      In circumstances where I have only recently been appointed as a Director of the GP,
        a final draft of this Affidavit has been carefully reviewed by Abdulghfoor M A Alwadhi,
        who has acted as a Director of the GP since 2010. Following such review, Mr Alwadhi
        has sworn an affidavit confirming that he considers the facts deposed herein to be
        accurate and a true, full and frank account of the dealings of the Defendants (see Tab
        1).

9.      For the avoidance of doubt, nothing in this Affidavit is intended to waive privilege in
        respect of any matter referred to and privilege is not being waived.

Background to the S.22 Proceedings

10.     The Fund was registered as a Cayman Islands exempted limited partnership under the
        ELP Law on 21 March 2007 with registration number 19582.

11.     The GP is an exempted limited company incorporated under the laws of the Cayman
        Islands and has acted as the general partner of the Fund since 2007 to date.

12.     The Fund provided investors with an opportunity to invest in the port management
        industry. As noted in paragraph 9 of El-Jeaan 1, the Fund raised US$188,152,000
        from the limited partners of the Fund, the majority of whom were based in Kuwait,
        between 2007 and 2013.

13.     Emerging Markets PE Management Limited (formerly known as KGL Investment
        Cayman Ltd) ("EMPEML"), an exempted limited company incorporated under the laws
        of the Cayman Islands, acted as the investment manager of the Fund.

14.     KGL Investment Company K.S.C.C. ("KGLI"), a company incorporated under the laws
        of the State of Kuwait, acted as the sponsor and placement agent of the Fund at the
        establishment of the Fund in 2007.

15.     Two of the investments made by the Fund resulted in successful exits for the Fund,
        which ultimately enabled the Fund to make significant distributions to the limited
        partners. The Fund made its first distribution of approximately US$30,000,000 to
        investors in October 2016 following the sale of one of the Fund's investments. The
        Fund subsequently made a second and final distribution of approximately
        US$305,000,000 to investors in February 2019 and, accordingly, distributed a total

                                                3




9859033.6 T5138.D08984
 Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 5 of 31




        sum of US$335,000,000 to investors (representing a significant positive return for
        investors with reference to their total capital commitments to the Fund).

16.     Notwithstanding the successful performance of the Fund during a difficult economic
        climate, in or around September 2019 I am informed by counsel to KGLI and verily
        believe that the Defendants became aware that certain third parties, who had no
        financial interest in the Fund, were attempting to persuade the limited partners of the
        Fund that there had been serious mismanagement relating to the Fund.

17.     I understand from my discussions with counsel to KGLI that the Defendants' concerns
        in this regard arose as a result of being provided with a copy of an email that appears
        to have been sent by Mr El-Jeaan to a number of investors in the Fund in or around
        June 2019 (the "El-Jeaan Email") (page 1 of Tab 2). Notwithstanding the positive
        performance of the Fund and the significant distributions made by the Fund to limited
        partners following the exit of the Fund's investments, the El-Jeaan Email made a
        number of unsubstantiated allegations regarding the purported mismanagement of the
        Fund and the alleged risk of the dissipation of the Fund's assets. By way of example,
        and as described in further detail at paragraph 2.3 of the Disclosure Letter (as defined
        below at paragraph 40 and found at Tab 3) (page 2 of Tab 3), the El-Jeaan Email
        made the following misleading and inaccurate statements:

        "As I indicated to Tarek, based on my review of this matter, there is a criticai need to
        protect the LPs' investment in the Port Fund. I must emphasize the need for speed on
        this matter in order to ensure that the assets of the Port Fund are not lost It is
        imperative that they move quickly."

        "Despite the near USD 1 billion reported sale price for GGDH, Lazareva first attempted
        to evade the Port Fund's limited partners of all Port Fund exit monies by claiming that
        the Fund had exited all of its investments at a complete loss."

        "On information and belief, realizing that such a brazen fraud would be uncovered, the
        Port Fund and its executives subsequently accounted for the Clark Project exit in
        varying amounts."

18.     As at the date of swearing this Affidavit, the Plaintiffs have not provided any evidence
        to substantiate the serious allegations made in the El-Jeaan Email (detailed further at
        section 2 of the Disclosure Letter.




                                               4




9859033.6 T5138.D08984
 Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 6 of 31




19.      I further note that there are multiple references in the El-Jeaan Email to discussions
        with "Tarek". I am informed by counsel to KGU and verily believe that such references
        are to Tarek Sultan, who is the Chief Executive Officer and Vice-Chairman of Agility
         Public Warehouse Company in Kuwait ("Agility") (see Tab 4 for a copy of Tarek
        Sultan's biography).     Counsel to KGU has also informed me that Mr El-Jeaan
        previously worked as in-house legal counsel for Agility prior to joining Meysan
         Partners.

20.     I understand from my discussions with counsel to KGU that Agility is a major
        commercial rival to the KGL Group in Kuwait and competes directly with the KGL
        Group for US government defence contracts. The KGL Group refers to a group of
        companies in Kuwait with regional interests in transportation, logistics and supply chain
        management. Counsel to KGLI consider that the El-Jeaan Email, as well as other
        steps taken by Agility and its representatives in Kuwait in connection with the Kuwaiti
        Criminal Proceedings (as defined below at paragraph 83), demonstrate that Agility
        and its associates have been pursuing a strategy of seeking to damage the interests
        of the KGL Group (and by extension the Defendants) in order to further their own
        commercial interests and agendas.

21.     In response to reviewing a copy of the El-Jeaan Email, in a letter dated 23 September
        2019 (BAE1/006), the Defendants wrote to the board members of the First Plaintiff to
        express concerns that third parties had contacted investors of the Fund in order to
        encourage investors to commence legal proceedings against the Fund based upon
        unsubstantiated allegations (the "23 September Letter").

22.     I n paragraphs 21 and 22 of El-Jeaan 1, the Defendants note that the First Plaintiff has
        attempted to characterise the Defendants as having "repeatedly sought to avoid or
        unreasonably delay the provision of information” to which the First Plaintiff is entitled.
        However, the First Plaintiff fails to note in El-Jeaan 1 that it was in fact the Defendants
        that reached out to the First Plaintiff in the first instance in the 23 September Letter in
        order to offer to meet with representatives of the First Plaintiff in order to address any
        concerns they had with respect to the business and management of the Fund. In the
        23 September Letter, Walkers expressly stated that "our client would welcome the
        opportunity to meet with the board of directors ofGIC in order to correct the misleading
        statements which have been circulated to G/C" in the El-Jeaan Email.               The 23
        September Letter also noted that the Fund is bound by confidentiality obligations to
        various third parties and, accordingly, it is not appropriate to disclose further details of



                                                 5




9859033.6 T5138.D08984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 7 of 31




        the sale of the Fund's investments in open correspondence and suggested that the
        First Plaintiff enter into an appropriate non-disclosure agreement.

23.     The Defendants' request that the First Plaintiff enter into an appropriate non-disclosure
        agreement prior to receiving certain information relating to the business of the Fund
        sought to address two primary concerns:

        (a)      to mitigate the risk of the Defendants incurring liability to certain third parties to
                 whom the Defendants owed a duty of confidentiality; and

        (b)      ensuring that safeguards were in place that reduced the risk of the First Plaintiff
                 subsequently misusing such confidential information (see paragraphs 28 to
                 33 below for further explanation).

24.              The First Plaintiff wrote to Crowell & Moring LLP ("Crowell"), the Fund's US
                 legal counsel, in a letter dated 8 October 2019 (BAE1/015) which referred to
                 the Walkers letter dated 23 September 2019. The First Plaintiff stated in this
                 letter that they "strongly oppose signing any non-disclosure agreement but
                 failed to provide any explanation as to why they would not agree to enter into
                 a non-disclosure agreement in order to prevent the Fund from breaching its
                 confidentiality obligations and exposing it to potential claims for damages.

25.     Walkers responded to the First Plaintiff in a further letter dated 17 October 2019
        (BAE1/019) in which Walkers reiterated that the information requested by the First
        Plaintiff was commercially sensitive and, importantly, that the Fund was bound by
        confidentiality obligations regarding this information. The letter further noted that the
        board of directors of the GP could not take steps which would ultimately cause the
        Fund to breach its confidentiality obligations to third parties and expose the Fund to
        potential liability. In the letter, Walkers asked the First Plaintiff to explain why it is
        unwilling to enter into a non-disclosure agreement with the Fund.

26.     In a further letter from Walkers to the First Plaintiff dated 4 November 2019
        (BAE1/007), Walkers noted that section 7.1 of the amended and restated limited
        partnership agreement dated 14 July 2008 (the "LPA") expressly allows the
        Defendants to impose reasonable conditions and restrictions prior to releasing such
        information and that the Defendants considered that requiring the First Plaintiff to enter
        into an appropriate non-disclosure agreement prior to receiving the confidential
        information was plainly a "reasonable condition" as prescribed by section 7.1 of the
        LPA (see page 22 of Tab 4.1).

                                                   6




9859033.6 T5138.D08984
 Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 8 of 31




27.      In a letter from Meysan Partners to Walkers dated 13 November 2019 (BAE1/018),
         Meysan Partners stated that the First Plaintiff'V/// not accept any preconditions" to the
         provision of the information and made it clear that they would not enter into a non­
        disclosure agreement in order to receive the information requested from the
         Defendants.     In light of the above statements from the First Plaintiff and its legal
        counsel in correspondence with the Defendants and their legal counsel, the
         Defendants are surprised that, at paragraph 27 of El-Jeaan 1, the First Plaintiff notes
        that "no draft NDA has ever been provided by Walkers (even though it would have
        been easy for them to do so)". Plainly, in circumstances where the First Plaintiff was
        unwilling to enter into a non-disclosure agreement there would have been little point in
        providing a draft.

28.     In circumstances where there is clear evidence that the First Plaintiff has previously
        misused confidential information belonging to representatives of the Funds (as
        described in detail below), the Defendants consider that it was an entirely reasonable
        request to require the First Plaintiff to enter into a non-disclosure agreement prior to
        providing the First Plaintiff with confidential information that, if misused, could have
        potentially exposed the Defendants to liability to third parties.

29.     By way of one recent example of the First Plaintiffs lack of regard for confidential
        information belonging to individuals involved with the management of the Fund, the
        Defendants note that on 20 February 2020 Meysan Partners filed documents in
        support of a criminal complaint in Kuwait made by the First Plaintiff against former
        executives of the Fund (see Tab 5). Of particular concern to the Defendants is that
        the First Plaintiff exhibited copies of two confidential documents which have not been
        provided to the First Plaintiff or indeed any of the limited partners of the Fund:

        (a)      the investment management agreement between the Fund and EMPEML
                 (formerly known as KGL Investment Cayman Ltd) in its capacity as the former
                 investment manager of the Fund dated 28 June 2007 (page 30 of Tab 5); and

        (b)      the amended and restated shareholders agreement between EMPEML and its
                 various individual shareholders including Ms Lazareva dated 9 February 2009
                 (the "KGL Shareholders Agreement") (page 61 of Tab 5),

        (together, the "KGL Confidential Documents").

30.     It is not clear to the Defendants how the First Plaintiff obtained copies of the KGL
        Confidential Documents. However, I am informed by Ms Lazareva, who currently

                                                 7




9859033.6 T5138.D08984
 Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 9 of 31




        serves as the Vice Chairman and CEO of KGLI, and verily believe that the Defendants,
        and to the best of her knowledge EMPEML, have not at any time provided the KGL
        Confidential Documents to any of the limited partners of the Fund, including the First
         Plaintiff.

31.      In particular, the KGL Shareholders Agreement is clearly a private and confidential
        document that was not intended to be provided to third parties such as the First
         Plaintiff. Clause 11.1 of the KGL Shareholders Agreement expressly deals with the
        obligations of the parties to keep the contents of the agreement confidential:

        "Each Shareholder undertakes to use all reasonable endeavours to keep confidential
        any information:

        (a)       concerning the business, accounts, finance or contractual arrangements or
                  other dealings, transactions or affairs of the Company its business, assets or
                  affairs; and

        (b)       which relates to the contents of this Agreement or any agreement or
                  arrangement entered into pursuant to this Agreement." (page 75 of Tab 5)

32.     I am informed by counsel to KGLI and verily believe that the above example is not the
        only instance where the First Plaintiff has misused information relating to the Fund in
        order to advance its own agenda in Kuwait. In light of the above circumstances, the
        Defendants have (I suggest, understandably) adopted a cautious approach with
        respect to providing confidential information to the First Plaintiff that may ultimately be
        misused and expose the Fund to liability.

33.     It appears that the First Plaintiff refused to provide any reasonable explanation for its
        refusal to enter into an appropriate non-disclosure agreement and instead commenced
        the S.22 Proceedings without any prior warning or notice to the Defendants. Copies
        of the relevant correspondence between the Defendants and the First Plaintiff as well
        as their respective legal counsel can be found in the exhibit to El-Jeaan 1.

34.     Approximately one month after the First Plaintiff initiated the S.22 Proceedings, on 26
        December 2019, the First Plaintiff filed an ex parte application in the United States
        District Court for the Southern District of New York (the "US Court") seeking an order
        to conduct discovery against twelve correspondent banks (the "Banks") for information
        relating to the business of the Fund for use in contemplated litigation in the Cayman
        Islands pursuant to 28 U.S.C. § 1782 and Federal Rules of Civil Procedure 26, 34, and


                                                 8




9859033.6 T5138.D08984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 10 of 31




        45 (the "1782 Proceedings"). The Defendants were disappointed that, despite
        repeated attempts to meet with the First Plaintiff in order to facilitate the provision of
        certain documentation and information, the First Plaintiff considered it appropriate and
        necessary to commence an additional set of information gathering proceedings in
        another jurisdiction without providing any prior notice to the Defendants. It was
        particularly surprising that the First Plaintiff considered it appropriate to commence the
        1782 Proceedings in circumstances where it had already commenced the S.22
        Proceedings in which it is already seeking extensive disclosure from the Defendants.

35.     Having reviewed the application and evidence filed by First Plaintiff in the 1782
        Proceedings, it is clear that there is significant overlap and duplication with the
        information being sought from the Fund and the GP in the S.22 Proceedings. To the
        extent that there are additional information and documentation requests in the 1782
        Proceedings, it is not clear to the Defendants why the First Plaintiff has not sought
        such information and documentation directly from the Fund or the GP in the S.22
        Proceedings. As a consequence of the First Plaintiffs premature decision to
        commence the 1782 Proceedings, the Defendants were left with no choice but to
        instruct US legal counsel in connection with the 1782 Proceedings, which has already
        resulted in the Fund incurring unnecessary costs and expenses.

36.     Accordingly, on 24 January 2020, the Defendantswrote to the First Plaintiff requesting
        that it withdraw the 1782 Proceedings given the duplicative information requests in
        those proceedings, and the ability to easily amend the information sought in these
        proceedings to capture any additional information (to the extent necessary) (Tab 6).
        On 31 January 2020, the First Plaintiff however stated that it would not be withdrawing
        the 1782 Proceedings (Tab 7).

37.     In my view, this is another example of the First Plaintiffs failure to engage
        constructively with the Defendants with a view to avoiding unnecessary litigation that
        is clearly not in the best interests of the Fund and all of the limited partners.

38.     In light of the First Plaintiffs actions in initiating two sets of proceedings in different
        jurisdictions that are ultimately seeking the provision of substantially similar
        information, on 29 January 2020, the GP appointed myself and Christopher Rowland
        of FFP (Directors) Limited to the board of directors of the GP to assist the Fund in
        responding to such proceedings (the "Independent Directors"). The Independent
        Directors, who now constitute a majority of the directors appointed to the board, have
        a wealth of experience in providing independent directorships to entities in the Cayman


                                                 9




9859033.6 T5138.D08984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 11 of 31




        Islands. Importantly, we each have specific experience in dealing with vehicles
        involved in litigation and contentious issues comparable to those currently faced by the
        Defendants. On 4 February 2020, the Defendants wrote to all limited partners informing
        them of the appointment of the Independent Directors (Tab 8).

39.     Following our appointment, Mr Rowland and myself have fully familiarised ourselves
        with the Fund’s affairs, including the present proceedings and the information requests
        made by the Plaintiffs. We have also familiarised ourselves with the broader context
        in which those requests have been made. We are satisfied that the Fund’s response
        to those requests, as described in this Affidavit, is appropriate and in line with the legal
        duties and obligations of the Fund and the GP.

The Defendants' responses to the Plaintiffs' Information Requests

40.     The Defendants substantively responded to each request set out in the Plaintiffs'
        Information Requests in a letter dated 27 February 2020 (the "Disclosure Letter").
        The Defendants also sought, where possible, to respond to the First Plaintiffs'
        information requests made in the 1782 Proceedings in the Disclosure Letter. See Tab
        3 for a copy of the Disclosure Letter and its enclosures.

41.     The Defendants do not propose to repeat their substantive responses to the Plaintiffs'
        Information Requests as set out in the Disclosure Letter in this Affidavit. However, in
        order to assist this Honourable Court's review of the evidence, the Defendants have
        summarised the responses that have been provided to the Plaintiffs' Information
        Requests and provided a cross-reference to the relevant section and paragraph in the
        Disclosure Letter.

Fund Payments

42.     The below table sets out the information requested by the Plaintiffs at paragraphs 29
        (a) to (d) of El-Jeaan 1, along with the Defendants' responses to such information
        requests:

          El-Jeaan 1     Plaintiffs' Information Request             Defendants' Response
          Paragraph
          Reference

          29 (a)         Complete copies of the bank account See paragraph 3.11 of the
                         statements for the bank account which Disclosure Letter at pages 6 to
                         the Fund held with Noor Bank in Dubai 10 of Tab 3.
                         (the "Noor Account") into which the
                         proceeds of the sale of the Clark Asset

                                                 10




9859033.6 T5138.D08984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 12 of 31




                         (as defined in El-Jeaan 1) (the "496
                         Million") were deposited from inception
                         to date.

           29 (b)        The identities of ail parties who See paragraph 3.11 of the
                         received disbursements from the Noor Disclosure Letter at pages 6 to
                         Account, the amount and date of such 10 of Tab 3.
                         disbursement, and the bank account
                         details for such disbursements

           29(c)         The legal basis upon which each and        See section 3 of the Disclosure
                         every payment above was made to            Letter pages 4 to 12 of Tab 3.
                         such parties

           29 (d)        Details of the third party to whom         See section 3 of the Disclosure
                         payment was made in order to secure        Letter pages 4 to 12 of Tab 3.
                         release of the 496 Million from Dubai,
                         as referenced in the letter from Walkers
                         dated November 4, 2019, and all
                         information and documents held by the
                         Defendants      pertaining      to   the
                         interactions with such third party,
                         including but not limited to any written
                         agreements, and all correspondence




43.     As noted above and in the Disclosure Letter, the Defendants have responded to
        substantively all of the Plaintiffs' Information Requests as set out in paragraph 29 (a)
        to (d) of El-Jeaan 1. In particular, representatives and advisors of the Fund prepared
        a detailed summary and breakdown of the vast majority of the payments made from
        the Noor Account, which is set out in the tables at paragraphs 3.11 and 3.12 of the
        Disclosure Letter (pages 6 to 12 of Tab 3).

44.     The Defendants have not provided copies of the Noor Bank account statements or the
        bank account details of the third party recipients of payments made by the Fund from
        the Noor Account as such information is confidential and the Defendants are not at
        liberty to disclose such details without the permission of such third parties. In any
        event, the Defendants do not see the relevance of the bank account details of these
        third parties to the purported concerns of the Plaintiffs as set out in El-Jeaan 1.

45.     As noted in paragraph 3.13 of the Disclosure Letter (page 12 of Tab 3),
        representatives and advisors of the Fund have informed me that there have been
        occasions where service providers of the Fund have been subject to malicious
        persecution from the authorities in Kuwait in order to deter other parties from assisting
        the Fund and have been threatened by such authorities in relation to the same.


                                                11




9859033.6 T5138.D08984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 13 of 31




46.      By way of example, on 17 August 2019, the Kuwait Ports Authority (the "KPA") issued
         a press release in the form found at Tab 9. The KPA is another limited partner of the
         Fund which, on 29 January 2020, initiated its own set of proceedings requesting the
         same information from the Defendants under section 22 of the ELP Law. Given the
         information requests of the First Plaintiff and the KPA are essentially verbatim, it would
         appear that both limited partners have been liaising with one another in coordinating
         their pursuit of such information from the Defendants and sharing information
         accordingly.

47.      Upon clicking the KPA’s home page on its official website address, this press release
         automatically appears as the first content available on its web page and remains so as
         at the date of swearing this Affidavit (the "KPA Press Release"). On page 2 of the
         KPA Press Release, the KPA has stated the following:

         " The Kuwait Port Authority further warned any advisors engaged by KGL or its former
         executives—including Crowell & Moring LLP and Marathon Strategies—that, to the
         extent they claim to be engaged by The Port Fund or have received payments from
         assets rightfully belonging to The Port Fund, no such engagement was approved by
         the investors of The Port Fund, and such investors will seek to hold responsible those
        receiving such monies unlawfully from assets belonging exclusively to The Port Fund."

48.      It appears from this excerpt of the KPA Press Release that the KPA is publicly and
        openly suggesting the Fund has illegally engaged its service providers and the KPA
        will be pursuing such service providers for receiving such monies unlawfully. As is
        typical with a Cayman Islands exempted limited partnership, the governing documents
        of the Fund do not require the Fund to obtain the consent of the limited partners prior
        to engaging service providers to the Fund. The terms of the LPA specifically provide
        the GP with the requisite authority and power to engage service providers on behalf of
        the Fund without requiring prior investor consent to do so.

49.     Accordingly, this statement, which has been made publicly by the KPA, is plainly
        inaccurate and misleading. The Defendants note that the KPA, having reviewed and
        signed a copy of the LPA, would have been aware of its provisions (page 32 of Tab
        4.1).

50.     However, perhaps more concerning to the Defendants than the misleading statement
        regarding investor consent, is the clear and public threat to any service provider of the
        Fund.    I have been informed by representatives of the Fund that multiple service


                                                 12




9859033.6 T5138.D08984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 14 of 31




       , providers engaged by the Fund have expressed their concerns with respect to the
         threats made by the KPA in the KPA Press Release.

51.      For example, in a letter dated 19 August 2019 (Tab 10), Neil Bush Global Advisors,
         one of the Fund's service providers, wrote to the KPA expressing concerns in relation
         to the Press Release and described it as a "disturbing development...that threatens
         members of the international defense team with baseless criminal charges in
         connection with their legal defense of their clients" and is "an appalling attempt to
         intimidate the international legal counsel and advisors". Neil Bush Global Advisors also
        wrote to the KPA on 5 September 2019 urging the KPA that" any further threats against
         our United States and international legal team, whose members are providing legal
         services to their clients in a completely professional and lawful manner, could result in
         a more serious diplomatic situation" (Tab 11).

52.     Accordingly, in circumstances where information disclosed to the First Plaintiff would
         inevitably be shared with the KPA, and the disclosure of the identity of service
         providers to the Fund would, in all likelihood, lead to adverse and wholly unjust
        consequences for such parties, the Defendants have not included details of those
        transfers in the tables set out in the Disclosure Letter.

Preferred Return Amount

53.     The below table sets out the information requested by the Plaintiffs at paragraphs 29
        (e) to (g) of El-Jeaan 1, along with the Defendants' responses to such information
        requests:

           El-Jeaan 1    Plaintiffs' Information Request      Defendants' Response
           Paragraph
           Reference

           29 (e)        Confirmation and itemisation of See paragraph 4.2 of the Disclosure
                         the capital commitments and Letter page 13 of Tab 3.
                         contributions made by each
                         limited      partner     at     the
                         commencement of the Port Fund
                         and in each calendar year since
                         that commencement, together
                         with (i) bank statements showing
                         the capital contributions received,
                         and (ii) an explanation of for
                         which of the Port Fund's
                         investments the capital was
                         received and applied towards.



                                                13




9859033.6 T5138.D08984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 15 of 31




           29 (f)        Confirmation of the respective        See paragraph 4.3 of the Disclosure
                         ownership percentages of the          Letter at page 13 of Tab 3. This
                         limited   partners since   the        information has already been
                         commencement of the Fund.             disclosed to the Plaintiff in the
                                                               audited financial statements of the
                                                               Fund for the period between 31 July
                                                               2007 and 31 December 2016.

           29 (g)        The capital account statement in See paragraph 4.3 of the Disclosure
                         respect of the Plaintiff covering Letter at page 13 of Tab 3. This
                         each      calendar year since information has already been
                         commencement of the Port Fund. disclosed to the Plaintiff in the
                         Such capital account statements audited financial statements of the
                         should      show      the      capital Fund for the period between 31 July
                         contributions made by and 2007 and 31 December 2016.
                         distributions made to the Plaintiff,
                         any adjustments made to the
                         Plaintiffs      capital      account
                         including an explanation of the
                         nature of any adjustments, and
                         the corresponding           preferred
                         return balance accrued to the
                         capital account balance of the
                         Plaintiff over that period.




54.     With respect to the information request at paragraph 29 (e) of El-Jeaan 1 and without
        waiving privilege in any way, I am advised that the Plaintiffs are not entitled to obtain
        copies of bank statements itemising the capital contributions made by each limited
        partner of the Fund or a breakdown of precisely how the Fund's capital has been
        applied to the various investments made by the Fund.

Comingling of funds

55.     Paragraph 15 (b) of El-Jeaan 1 states that the following "fact' has exacerbated certain
        issues raised by the Plaintiffs:

        "The Defendants failed to properly segregate the accounts of the Port Fund from those
        of Port Link [(its general partner)]...resulting in a shocking commingling of monies
        belonging to the Port Fund with those of Port Link'.

56.     Accordingly, the Plaintiffs have requested the following information at paragraph 29 (h)
        of El-Jeaan 1:

        "Any and all correspondence relating to, (i) the 'opening of the Noor Account and (ii)
        the rationale for the USD 496 million being deposited into the Noor Account rather than


                                                14




9859033.6 T5138.D08984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 16 of 31




        any of the bank accounts that had historically been utilised in the name of the Port
        Fund (for example Al Ahli Bank of Kuwait or HSBC Kuwait)"

57.     As further detailed on pages 13 and 14 of the Disclosure Letter at Tab 3, the
        Defendants note that the Fund cannot hold property in its own right given it is a Cayman
        Islands exempted limited partnership and has no separate legal personality.
        Accordingly, it was entirely appropriate for the Fund's bank account to be registered in
        the name of GP. In my experience, this is entirely standard practice. The Plaintiffs'
        attempt to characterise such an arrangement as amounting to an improper or
        "shocking' segregation and commingling of bank account monies demonstrates a
        failure to appreciate the law which applies to exempted limited partnerships and how
        they are required to operate as a matter of Cayman Islands law. It appears to also
        demonstrate a desire and intent to seek to attack the Fund and the GP through any
        means possible, notwithstanding that there is in fact no foundation for the allegation
        made.

Carry Entitlement

58.     The below table sets out the information requested by the Plaintiffs at paragraphs 29
        (i) and (j) of Ekleaan 1, along with the Defendants' responses to such information
        requests:

           El-Jeaan 1    Plaintiffs' Information Request      Defendants' Response
           Paragraph
           Reference

           29 (i)        Any       and    all    underlying See paragraph 6.8 of the Disclosure
                         spreadsheets (including any Letter page 15 of Tab 3.
                         distribution waterfall calculations
                         prepared pursuant to the LPA)
                         explaining how the quantum of
                         each distribution to limited
                         partners was quantified.

          29 (j)         All information held by the See section 3 of the Disclosure
                         Defendants in connection with Letter at pages 4 to 12 of Tab 3.
                         any loans and/or any other
                         liabilities of the Port Fund that
                         were paid as part of exit proceeds
                         from the Clark Asset.




59.     With respect to the information request set out at paragraph 29 (i) of El-Jeaan 1 and
        without waiving privilege in any way, I am informed that the Plaintiffs are not entitled to

                                                15




9859033.6 T5138.D08984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 17 of 31




        this documentation which effectively comprise the interna! working papers of the
        management of the Fund.

The DIFC Claim

60.     The below table sets out the information requested by the Plaintiffs at paragraphs 29
        (k) to (p) of El-Jeaan 1, along with the Defendants' responses to such information
        requests:

           El-Jeaan 1    Plaintiffs' Information Request    Defendants' Response
           Paragraph
           Reference

           29 (k)        All information and documents See paragraphs 6.2 and 6.3 of the
                         held by the Defendants pertaining Disclosure Letter page 14 of Tab 3.
                         to KGLI's sale of EMPEML,
                         including but not limited to the
                         sale purchase agreement (or
                         equivalent) and any associated
                         addenda including associated
                         warranties and indemnities and
                         any other material identifying the
                         purchaser, the date and terms of
                         sale.

           29 (I)        All written communication from     See paragraph 6.4 of the Disclosure
                         EMPEML received by Port Link,      Letter at page 14 of Tab 3.
                         including but not limited to
                         demand        notices      and
                         correspondence relating to the
                         investment         management
                         agreement.

          29 (m)         Any information and documents See paragraphs 6.5 and 6.6 of the
                         pertaining to the DIFC claim Disclosure Letter page 15 of Tab 3.
                         brought by EMPEML against the
                         Port Fund and Port Link (the
                         "DIFC Proceedings"), including
                         all associated legal advice,
                         received by any of the parties on
                         matters including, but not limited
                         to, their decisions to submit to
                         service in the DIFC and not to file
                         a defence and any other material
                         relevant to that claim

          29 (n)         All information and documents      See paragraphs 6.7 and 6.8 of the
                         (including documentary evidence    Disclosure Letter page 15 of Tab 3.
                         and      relevant   agreements)
                         submitted in the DIFC Claim or
                         otherwise relied upon in support
                         of EMPEML's claim of 8% penalty

                                              16




9859033.6 T5138.D08984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 18 of 31




                         compound interest on delays in
                         paying     the      Carry     and
                         Management Fees (as such
                         terms are defined in the LPA).

           29 (o)        All      information    analysis,    See paragraphs 6.7 and 6.8 of the
                         accounts and other documents         Disclosure Letter page 15 of Tab 3.
                         (including documentary evidence
                         provided by way of disclosure)
                         submitted in the DIFC Claim or
                         otherwise relied upon in support
                         of EMPEML's calculation of the
                         Carry as USD 45,462,000.

           29 (p)        All information and documents        See paragraphs 6.9 and 6.10 of the
                         pertaining to the Port Fund's        Disclosure Letter page 15 of Tab 3.
                         settlement of the DIFC Claim
                         judgment debt with EMPEML,
                         including the identity of all
                         beneficiaries of that judgment
                         debt, the dates of, amounts of and
                         justifications      for     those
                         distributions.




61.     As set out in paragraphs 6.1 to 6.10 of the Disclosure Letter (pages 14 to 15 of Tab
         3), the Defendants have substantively responded to the vast majority of the information
         requests relating to the DIFC Proceedings.

62.     With respect to the information request made by the Plaintiffs at paragraph 29 (k) of
         El-Jeaan 1, as noted at paragraph 6.3 of the Disclosure Letter (page 14 of Tab 3),
         EMPEML is a third party who provided services to the Fund. It has never been owned
        or controlled by the Fund. Given this, it is unclear on what basis the Plaintiff is relying
         in requesting this information. In any event, the Defendants are not in possession of
        any documentation or information relating to the sale of EMPEML and are therefore
         not in a position to disclose such information.

63.     With respect to the request made by the Plaintiffs at paragraph 29 (m) of El-Jeaan 1,
        and without waiving privilege in any way, I am advised that the Plaintiffs are not entitled
        to copies of the legal advice provided to the Fund in connection with the DIFC
        Proceedings.




                                                 17




9859033.6 T5138.D08984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 19 of 31




The Damietta Loan

64.     The below table sets out the information requested by the Plaintiffs at paragraphs 29
        (q) to (s) of El-Jeaan 1, along with the Defendants' responses to such information
        requests:

           El-Jeaan 1     Plaintiffs' Information Request      Defendants' Response
           Paragraph
           Reference

           29 (q) (i)     The original executed loan See section 7 of the Disclosure
                          agreement between the Port Letter at pages 15 to 17 of Tab
                          Fund and the borrower and any 3.
                          subsequent modifications to this
                          loan agreement.

           29 (q) (ii)    All loan statements prepared by See section 7 of the Disclosure
                          the lender and provided to the Letter at pages 15 to 17 of Tab
                          borrower from the date of 3.
                          drawdown of the Damietta Loan,
                          to the date of any subsequent
                          write-off in 2014 and in the
                          absence of any such statements,
                          any and all correspondence
                          between the parties showing the
                          level    of    the    borrower's
                          indebtedness to the Port Fund.

           29 (q) (iii)   Details of any placement fee paid    See section 7 of the Disclosure
                          by the Port Fund to the borrower,    Letter at pages 15 to 17 of Tab
                          including (but not limited to) the   3.
                          date and amount of any such fee.

           29 (q) (iv)    Any and all correspondence See section 7 of the Disclosure
                          regarding the Damietta loan Letter at pages 15 to 17 of Tab
                          relating to the waiver of the 3.
                          lender's entitlement to interest
                          and confirmation provided by the
                          Port Fund to the borrower that
                          the loan principal had been
                          repaid.

          29 (r) (i) -    Internal          documentation      See section 7 of the Disclosure
          (iii)           (including (but not limited to)      Letter at pages 15 to 17 of Tab
                          board minutes, meeting notes         3.
                          and correspondence) setting out
                          the rationale and approval
                          process of any decision taken by
                          the Port Fund in respect of: (i)
                          any waiver by the Port Fund of its
                          entitlement to interest on the
                          Damietta loan; (ii) the rationale


                                                 18




9859033.6 T5138.D08984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 20 of 31




                         for any decision of the Port Fund
                         to write off the Damietta Loan;
                         and (Hi) the rationale for any
                         decision of the Port Fund not to
                         convert the Damietta Loan (and
                         accrued interest) into shares in
                         the Borrower.

           29 (s)        Documentation relating to the See section 7 of the Disclosure
                         Port    Fund's   analysis    of Letter at pages 15 to 17 of Tab
                         impairment           disclosure 3.
                         requirements relating to the
                         Damietta loan as required by
                         IFRS 7 for the years 2013 and
                         2014.




65.     As set out in paragraphs 7.1 to 7.10 of the Disclosure Letter (pages 15 to 17 of Tab
        3), the Defendants have substantively responded to the vast majority of the information
        requests relating to the Fund's investment in the Damietta International Port Company
        in Egypt ("DIPCO") through the convertible loan agreement entered into with KGL
        Ports dated 22 August 2007 whereby the Fund provided a US$20 million loan to KGL
        Ports (the "DIPCO Loan") with an option to be converted into equity in DIPCO at a
        later date (the "DIPCO Loan Agreement").

66.     With respect to the request made by the Plaintiffs at paragraph 29 (r) of El-Jeaan 1,
        and without waiving privilege in any way, I am advised that the Plaintiffs are not entitled
        to copies of the internal working papers of the Fund (including board minutes, meeting
        notes and correspondence) in connection with the DIPCO Loan and/or the DIPCO
        Loan Agreement.

The Port Fund's Audited Financial Statements

67.     The below table sets out the information requested by the Plaintiffs at paragraphs 29
        (t) and (u) of El-Jeaan 1, along with the Defendants' response to such information
        requests:

           El-Jeaan 1    Plaintiffs' Information Request      Defendants' Response
           Paragraph
           Reference

          29 (t)         A full accounting of the process     See paragraphs 9.1 to 9.6 of the
                         used to reach the purported          Disclosure Letter page 19 of Tab 3.
                         ownership percentages of the
                         limited partners and general


                                                19




9859033.6 T5138.D08984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 21 of 31




                         partner of the Port Fund as stated
                         in the 2015 and 2016 audited
                         financial accounts.

           29 (u)        A full account or explanation of See paragraphs 9.1 to 9.6 of the
                         the process used to distribute Disclosure Letter page 19 of Tab 3.
                         funds following the completion of
                         the 2015 and 2016 audited
                         financial accounts.




68.     The Fund has already provided an explanation with respect to the delay in finalising
        and issuing the audited accounts for 2017 - 2019. As noted in letters to all limited
         partners dated 3 October 2019, as a result of unsubstantiated allegations in connection
        with the management and affairs of the Fund made by third parties whose interests
        are adverse to those of the Fund, the GP has encountered difficulties in instructing
        externa! auditors for the financial years ending 2017, 2018 and 2019 (Tab 12).

The CIDL Application

69.     As the Defendants have noted in previous correspondence and as described in further
        detail above at paragraphs 10 to 39, there are certain categories of documents and
        information, which have been requested by the Plaintiffs, that are subject to stringent
        confidentiality obligations arising under contracts entered into with third parties (the
        "Confidential Information").

70.     Notwithstanding the stringent confidentiality obligations owed by the Fund to third
        parties, the Defendants would like to provide the Plaintiffs with copies of the
        Confidential Information.    Accordingly, the Defendants have filed a substantive
        application seeking appropriate relief pursuant to section 4 of the Confidential
        Information Disclosure Law, 2016 (the "CIDL Application") in order to provide the
        Confidential Information to the Plaintiffs without breaching their existing third party
        confidentiality obligations and thereby potentially exposing the Fund to significant
        liability in damages.

71.     The CIDL Application is listed for hearing on 17 April 2020. On the assumption that
        the Defendants obtain the relief sought in the CIDL Application, the Defendants intend
        to file and serve supplementary evidence following the hearing in order to provide the
        Plaintiffs with copies of the Confidential Information in accordance with the terms of
        any order made by the Court.



                                                20




9859033.6 T5138.D08984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 22 of 31




The Defendants' response to El-Jeaan 2

72.     As noted above at paragraph 4, the Second Plaintiff filed an application to be joined
        as an additional plaintiff in the S.22 Proceedings supported by El-Jeaan 2. In El-Jeaan
        2, Mr El-Jeaan states that:

        "GRSIA shares the same concerns about the management of the Port Fund and the
        series of transactions identified in my First Affidavit in these proceedings and wishes
        to receive the same disclosure, for the same reasons and on the same terms as GIC.
        As noted above, GRSIA is, like GIC, a limited partner in the Port Fund and its interests
        are thus, at least insofsar as the disclosure sought is concerned, aligned."

73.     The Second Plaintiff has not filed any additional evidence outlining its specific concerns
        with respect to the management of the Fund and has instead indicated that it intends
        to rely on the evidence in El-Jeaan 1 in support of the Plaintiffs' Information Requests.
        Accordingly, in light of the approach taken by the Second Plaintiff in the S.22
        Proceedings, the Defendants do not consider it necessary to substantively respond to
        El-Jeaan 2.

Misleading and inaccurate statements made in El-Jeaan 1

74.     Having reviewed the contents of El-Jeaan 1 and the documents exhibited thereto, the
        Defendants note that there are a number of misleading and inaccurate statements
        made in El-Jeaan 1. Of particular concern to the Defendants is the allegation made at
        paragraph 7 of El-Jeaan 1           that ,'KGLI...may have been involved in the
        misappropriation of assets belonging to the Port FuncT'. Despite the seriousness of
        this allegation, the Plaintiffs have failed to provide any evidence to substantiate it.

Investments made by the Fund

75.     Paragraph 12 of El-Jeaan 1 states that "the Port Fund made five investments". This is
        incorrect. While the former management of the Fund considered a number of potential
        investments, the Fund only made four investments during its term.

The DIFC Claim

76.     Paragraph 14 (c) of El-Jeaan 1 states that "A Lawsuit filed in Dubai against the Port
        Fund by the Investment Manager...was uncontested...". This statement appears to
        suggest that the Fund did not seek to oppose such proceedings nor engage legal
        counsel in relation to the same. I refer to pages 14 to 15 of the Disclosure Letter at

                                                21




9859033.6 T5138.D08984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 23 of 31




         Tab 3 which explains how the Fund engaged DIFC legal counsel to represent the Fund
         in connection with those proceedings.

Payment to Unknown Third Party

77.      Paragraph 24 of El-Jeaan 1 states that the Defendants have "admitted to having
         already disbursed an amount of at least USD 191 million to an unknown third party
         without the knowledge or approval of the limited partners". This statement is wholly
         misleading and the Defendants have made no such admission in correspondence with
        the Plaintiffs. I note that paragraphs 3.4 to 3.10 of the Disclosure Letter provide a
        detailed explanation in this regard (see pages 4 to 6 of Tab 3).

78.      Furthermore, the Defendants note that the First Plaintiffs suggestion in paragraph 24
        of El-Jeaan 1 that limited partner consent is necessary before the Fund makes
        disbursements is plainly inconsistent with clause 3 of the LPA, which expressly permits
        the GP to deal with such disbursements without the requirement to obtain the
         permission of the limited partners.

TMF Mauritius' determination of distribution entitlements

79.      Paragraph 15 (c) of El-Jeaan 1 states that "the Defendants inexplicably [choose] to
        reject the determination of contractual entitlements due to the Plaintiff made by TMF
        Mauritius". On 4 November 2019, the Defendants wrote to the First Plaintiff (the "4
        November Letter") explaining why the First Plaintiffs suggestion that TMF Mauritius
        (the administrator of the Fund) can create a contractual entitlement to distribution
        proceeds is misconceived and does not account for the provisions of the LPA of the
        Fund (see page 2 and 3 of the 4 November Letter found at BAE1/007 which go into
        further detail on this point).

Criminal Proceedings in Kuwait

80.     In paragraph 14 (e) of El-Jeaah 1, the Defendants note that Mr El-Jeaan states that
        the First Plaintiff is concerned by "the indictment and recent conviction in Kuwait of two
        of the Port Fund's senior executive managers for misappropriation of public funds".
        However, the First Plaintiff fails to provide any details relating to the judgment in Kuwait
        and notably omits to mention that Ms Lazareva and Mr Dashti have filed an appeal
        against such convictions as described in further detail below.

81.     The Fund attracted investment from a number of Kuwaiti based investors, including
        the KPA and the Public Institution for Social Security ("PIFSS"), both of whom are

                                                 22




9859033.6 T5138.D08984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 24 of 31




         considered extensions of the government of the State of Kuwait. The Fund and its
        former management team were investigated by the Public Prosecution of the State of
         Kuwait (the "Kuwaiti Prosecutor") who alleged that the capital commitments of the
         KPA and PIFSS, considered to be 'public' or 'state' funds as a matter of Kuwaiti law,
         had been embezzled by members of the management team of the Fund.

82.      I am informed by counsel to KGLI and verily believe that such investigations originated
        from complaints first made by Ms Mona Abdul Wahab in or around June 2012 (also
         noted in the 15 November 2019 Case Update (defined and further described below) at
         pages 10 and 11 of Tab 13). Ms Wahab was a disgruntled employee of Ms Lazareva
         in Kuwait who, following her termination on 30 March 2010, "forged Ms Lazareva's
        identity and stole more than USD 500,000 from Ms Lazareva's personal bank account'
        (page 10 and 11 of Tab 13). Ms Wahab was consequently convicted on charges of
        embezzlement and sentenced to three years imprisonment on 30 May 2016.

83.      Following       such   investigations,   the    Kuwaiti   Prosecutor commenced criminal
        proceedings in felony number 1496/2012 (computation of public funds), listed under
        No. 23/2015 Criminal Felonies Investigations (the "Kuwaiti Criminal Proceedings").
        The allegations made by the Kuwaiti Prosecutor in the Kuwaiti Criminal Proceedings
        were made against the following individuals:

        (a)      Maria Lazareva (the "First Defendant");

        (b)      Saeed Ismail Dashti (the "Second Defendant"); and

        (c)      Mohamed Abdul Muhsen Abdullatif Al Asfour (the "Third Defendant"),

        (together, the "Kuwait Defendants")

84.     The Kuwaiti Prosecutor alleged in the Kuwaiti Criminal Proceedings that the First
        Defendant and Second Defendant, who also acted as Directors of the GP between
        2007 and 2018, committed crimes of embezzling public funds and related money
        laundering offences when they acted as directors of the GP. I am informed by counsel
        to KGLI and verily believe that:

        (a)      the charges made by the Kuwaiti Prosecutor related to 167 separate
                 transactions made, the vast majority of which were in connection with the
                 business of the Fund (the "167 Transactions"); and




                                                    23




9859033.6 T5138.D08984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 25 of 31




        (b)      the First Defendant and Second Defendantwere directors of the GP at the time
                 the 167 Transactions took place.

85.     The purported embezzlement of Kuwaiti state funds related to the capital commitments
        of the KPA and PIFSS, which had been invested in the Fund between 2007 and 2013.
        As explained above, the alleged crimes were considered the embezzlement of 'public
        funds' as a consequence of the KPA's and PIFSS' statuses as arms of the government
        of the State of Kuwait.

86.     In connection with the Kuwaiti Criminal Proceedings, the Kuwaiti Prosecutor filed a bill
        of indictment dated 26 April 2017 setting out details of the 167 Transactions along with
        supporting evidence, which provided an explanation as to why the Kuwaiti Prosecutor
        believed such transactions amounted to criminal offences under Kuwaiti law (the
        "Accusation Report").       A copy of the Accusation Report along with a certified
        translation is at Tab 14.

The Baker Tilly Report

87.     Following the filing of the Accusation Report and the commencement of the Kuwaiti
        Criminal Proceedings, one of the limited partners of the Fund, PetroLink Holding
        Company K.S.C.C. ("PetroLink"), appointed Baker Tilly Consulting Company WLL
        ("Baker Tilly") as an independent third party financial advisor to review the evidence
        provided in the Accusation Report relating to the 167 Transactions and provide a report
        of their findings to PetroLink.

88.     Baker Tilly issued their report on 11 December 2018 (the "Baker Tilly Report"), which
        examined each of the 167 Transactions in detail, including reviewing the relevant
        transfer documentation, the underlying contractual agreements between the parties
        and the key governing documents of the Fund including the LPA and the offering
        memorandums of the Fund (page 5 of Tab 15). The Baker Tilly Report ultimately
        concluded that there was no evidence of the embezzlement of public funds and all of
        the transactions listed in the Accusation Report were valid transactions and in
        accordance with the constitutional documents of the Fund and commercial agreements
        between the relevant parties. A copy of the Baker Tilly Report is at Tab 15.

89.     The Fund has extracted the Summary of the Final Opinion issued by Baker Tilly in the
        Baker Tilly Report (my emphasis addedl (page 5 of Tab 15):

        "1.7 Summary of the Final Opinion


                                               24




9859033,6 T5138.D08984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 26 of 31




         In light of our review of the Fund's Private Placement Memorandum (PPM), the Limited
         Partnership Agreement (LPA), the Incorporation Agreement of the General Partner,
         the resolutions issued by the General Partner, the supporting documents to the Fund's
         accounting records, the list of confirming evidence and other documents, below are
         the conclusions of our findings:

         a) The Port Fund's money has been used toward its investments and transactions
             made in line with the Fund’s provisions and documents. PPM. LPA. as well as the
             Incorporation Agreement of the General Partner and the resolutions issued bv the
             General Partner. They did not involve anv suspicion of facilitating embezzlement
             and did not involve anv suspicion of embezzlement.

         b) The Port Fund has successfully exited its investment in Negros Navigation in the
             Philippines during 4Q2016 where the fund distributed USD 30 million to Port Fund's
             investors including Kuwait Port Authority "KPA" (which received               USD
             11,222,152.44 - i.e., 13.2% of total capital commitment) and Public Institution for
             Social Security "PIFSS" (which received USD 7,684,540.56 - i.e., 19.2% of the
             total capital commitment). Ail the above mentioned amounts, including Negros
             Navigation exit proceeds, were recorded in the audited financial statement of the
             Fund.

         c) All the Port Fund's financial information and statements prove that Sabah Al Ahmad
             Logistics City was owned by the Fund. In November 2017, the Fund successfully
             exited that investment and transferred the proceeds to the Fund's bank account.
             The Fund advised its limited partners about the distribution of more than USD 300
             million (i.e., more than double the capital commitments). Therefore, there is no
             suspicion of facilitating embezzlement or suspicion of unlawful embezzlement or
             damaging the public funds.

        d) All the transactions listed in the bill of indictment have been conducted in
             accordance with the Fund's PPM. LPA. Incorporation Agreement of the General
             Partner and the resolutions issued bv the General Partner, as well as other valid
             legal documents. Such transactions did not involve anv suspicion of facilitating
             embezzlement or anv suspicion of unlawful embezzlement, as detailed in this
            report.




                                               25




9859033.6 T5138.D08984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 27 of 31




         e) The amounts reported in the supporting documents conform to the Fund's
             accounting records and were reflected in the Fund's audited financial statements
             in accordance with accounting standards."

90.      Following an extensive and detailed review of each transaction and all supporting
         documentation, Baker Tilly reached an unqualified conclusion that there was no
         evidence that any of the 167 Transactions constituted embezzlement as alleged in the
        Accusation Report and the Kuwaiti Criminal Proceedings.

91.      lam informed by counsel to KGLI and verily believe that the Baker Tilly Report was
        submitted into evidence in the Kuwaiti Criminal Proceedings by Kuwaiti legal counsel
        for the Kuwait Defendants in such proceedings.

11 November Judgment

92.      Notwithstanding the filing of robust evidence by the Kuwait Defendants (including the
         Baker Tilly Report), which demonstrated that all of the 167 Transactions were in fact
        legitimate transactions pursuant to legal, valid and binding agreements between the
        parties, the Kuwaiti Court of First Instance in the Kuwaiti Criminal Circuit (the "Kuwait
        Court of First Instance") delivered its verdict in the Kuwaiti Criminal Proceedings on
         11 November 2019 and found the Kuwait Defendants guilty on one charge of
        embezzling or facilitating the embezzlement of public funds and one charge of money
        laundering (the "11 November Judgment"). A copy of the 11 November Judgment is
        exhibited at Tab 16, along with a certified English translation at Tab 16.

93.     In the 11 November Judgment, the Kuwait Court of First Instance found that 165 of the
        167 Transactions were legitimate transactions in connection with the business of the
        Fund and did not constitute the embezzlement of public funds or money laundering as
        a matter of Kuwaiti law. However, the Kuwait Court of First Instance found that two of
        the 167 Transactions were not legitimate transactions and constituted the
        embezzlement of 'public' funds as matter of Kuwaiti law.

Reliability of evidence relied upon by the Kuwait Court of First Instance in making its judgment

94.     I am informed by counsel to KGLI and verily believe that significant concerns arise with
        regards to the reliability of the evidence the Kuwait Court of First Instance relied upon
        in making its findings that the Disputed Payments were illegal.

95.     I am informed by counsel to KGLI and verily believe that on 23 May 2019 international
        counsel for Ms Lazareva submitted a petition to the UN Working Group on Arbitrary

                                               26




9859033.6 T5138.D03984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 28 of 31




         Detention {the "UN Working Group") complaining that the State of Kuwait was
        arbitrarily detaining Ms Lazareva in breach of its obligations under international law
        (notably Articles 9 and 14 of the International Covenant on Civil and Political Rights).
        In the most recent case update to the UN Working Group dated 15 November 2019,
        Ms Lazareva's counsel provided an analysis with respect to the lack of reasoning and
        clear contradictions in the 11 November Judgment (the "15 November 2019 Case
        Update") (Tab 13).

96.     In the 15 November 2019 Case Update, it is noted that:

        (a)      when convicting Ms Lazareva, the Court expressly relied on the testimony of
                 Hamad Al-Allayan who had prepared three "Expert Reports" for the Kuwaiti
                 Prosecutor and provided witness evidence in the Kuwaiti Criminal Proceedings.
                 However, in other proceedings in Kuwait against Ms. Lazareva, Mr Al-Allayan
                 submitted forged evidence which initially led to Ms Lazareva's conviction. Such
                 conviction was overturned and Mr Al-Allayan has since been convicted for
                 forging those very documents and sentenced to six months' imprisonment
                 (pages 11 and 12 of Tab 13). Strangely, the Kuwait Court of First Instance
                 explicitly and repeatedly dismissed Mr Al-Allayan's testimony (see page 12 of
                 Tab 13) but also inexplicably and in clear contrast with the rest of the 11
                 November Judgment relied on Mr Al-Allayan's statement that the two
                 transactions (i.e. the Disputed Payments) were illegal. Neither Mr Al-Allayan
                 nor the Kuwait Court of First Instance provided any further particulars as to why
                 these transfers where unlawful (see page 12 of Tab 13); and

        (b)      as noted above at paragraph 82, the investigations into the Kuwait Defendants
                 followed complaints made by Mona Abdul Wahab. Ms Wahab was convicted
                 and sentenced for three years imprisonment for embezzlement in Kuwait after
                 forging Ms Lazareva's identity and steeling over US$500,000 from Ms
                 Lazareva's personal bank account (see pages 10 to 11 of Tab 13). Despite
                 this, Ms Wahab provided witness evidence in the Kuwaiti Criminal Proceedings
                 for the Kuwaiti Prosecutor. Similarly as above, the Kuwait Court of First
                 Instance both recognised the unreliability of Ms Wahab's testimony in other
                 sections of the 11 November Judgment but relied on such testimony in finding
                 that the Disputed Payments were illegal (see page 11 of Tab 13). The 15
                 November 2019 Case Update also states that Ms Wahab's statement
                 "amounted to little more than a bare assertion that Ms Lazareva was guilty of
                 criminal conduct, without any particulars or explanation. She did not set out any

                                                27




9859033.6 T5138.D08984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 29 of 31




                 account of the facts that could form the basis of a conviction by any court acting
                 reasonably. It is therefore, perhaps unsurprising that the Court failed to give
                 any reason for its reliance on Ms Wahab's testimony, let alone an explanation
                 of how it enabled the Court to overcome the doubt established by the defence
                 evidence" (see page 11 of Tab 13).

97.     I am informed by counsel to KGLI and verily believe that the Kuwait Defendants have
        filed an appeal of the 11 November Judgment with the Court of Appeal in the Kuwaiti
        Criminal Circuit-Case No. 3065/2019 (the "Kuwait Appeal Proceedings"), which is
        expected to be heard during the course of this year.

Lobbying Fees

98.     In paragraph 14 (e) of EkJeaan 1, the First Plaintiff expresses concerns that a number
        of public relations and lobbying firms have been engaged by the Fund "in order to exert
        pressure on the Government of Kuwait to release these individuals from prison". As
        set out in detail at paragraphs 10.1 to 10.3 of the Disclosure Letter (pages 19 to 20 of
        Tab 3), the $496 Million was frozen by Noor Bank for a total of 14 months between
        November 2017 and February 2019.             During this period, the Defendants became
        aware that the Kuwaiti authorities were attempting to persuade the Dubai authorities
        to instruct Noor Bank to transfer the vast majority of the $496 Million from the Noor
        Account to two limited partners in Kuwait, a request that the Defendants believed would
        amount to an illegal expropriation of the Fund’s monies.        I refer in this respect to
        paragraphs 3.5 to 3.10 of the Disclosure Letter (pages 5 to 6 of Tab 3) and the
        correspondence exhibited at Schedule 2 (pages 31 to 72 of Tab 3) to that letter.

99.     In such circumstances, I suggest that it is entirely understandable and reasonable that
        the Defendants took all available steps to try and obtain the release of the $496 Million
        wired to Noor Bank so that the Fund could settle its liabilities and make final
        distributions to its investors. Accordingly, a number of firms were engaged by the
        Defendants to assist with such efforts in the US, Kuwait and elsewhere.

100.    Some ofthe firms engaged by the Fund to assist with the unfreezing of the $496 Million
        were also assisting the former directors ofthe GP in relation to the ongoing criminal
        proceedings in Kuwait. In circumstances where (i) such criminal proceedings directly
        related to the legitimacy of payments made by the Fund; and (ii) the Fund was on
        notice of contingent indemnity claims from the former directors of the GP with respect
        to defending such proceedings, the Fund was clearly interested in such payments and


                                                28




9859033.6 T5138.D08984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 30 of 31




         the outcome of the criminal proceedings in Kuwait. The Defendants were provided
         with certain reports relating to the payments made by the Fund the subject of the
         allegations in the criminal proceedings in Kuwait, and on such evidence, it appears
         clear that the former directors of the GP took the view that the payments were
         legitimate payments in connection with the business of the Fund and the allegations in
         the Kuwaiti criminal proceedings were without merit. Accordingly, the Defendants
         considered it appropriate for the firms engaged by the Fund to provide assistance to
         the former directors of the GP in relation to the criminal proceedings in Kuwait.

Conclusion

101.     As set out in this Affidavit, the Defendants have substantively responded to the
         Plaintiffs' Information Requests in the Disclosure Letter and pursuant to the terms of
         the CIDL Order. To the extent that the Defendants have not responded to a limited
         number of the Plaintiffs' Information Requests, the Defendants note that the Plaintiffs
         are not entitled to such information under the ELP Law or the LPA and such matters
         will be dealt with in detail during legal submissions.

Sworn by the said ANDREW JOSEPH CHILDE )
at
on the      day of April 2020                                )   ANDREW JOSEPH CHILDE
Before me:                                                   )



Notary Public




THIS AFFIDAVIT is filed by Walkers, Attorneys-at-Law, 190 Elgin Avenue, George Town, Grand Cayman KY1-9001, Cayman
Islands, for the Defendants whose address for service is care of its said Attorneys-at-Law



                                                        29




9859033.6 T5138.D08984
Case 1:19-mc-00593-VSB Document 25-17 Filed 05/15/20 Page 31 of 31




IN THE GRAND COURT OF THE CAYMAN ISLANDS
FINANCIAL SERVICES DIVISION

                                                          CAUSE NO. 235 OF 2019 (RJP)


IN THE MATTER OF THE APPLICATION FOR INFORMATION UNDER SECTION 22 OF
THE EXEMPTED LIMITED PARTNERSHIP LAW (2018 REVISION)

BETWEEN:
                         (1) GULF INVESTMENT CORPORATION
              (2) GENERAL RETIREMENT AND SOCIAL INSURANCE AUTHORITY
                                                               PLAINTIFFS
AND:
                                 (1) THE PORT FUND L.P.
                                 (2) PORT LINK GP LTD
                                                                        DEFENDANTS




                     THIS IS EXHIBIT "AC-I" TO THE FIRST AFFIDAVIT OF

                                  ANDREW JOSEPH CHILDE

                         SWORN BEFORE ME THIS 9th DAY OF APRIL 2020




                                       NOTARY PUBLIC




                                              30




9859033.6 T5138.D08984
